Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 1 of 7 PageID: 46




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                              :
HECTOR L. HUERTAS,            :
                              :
               Plaintiff.     :
                              :         Civil No. 20-5494 (RMB/AMD)
     v.                       :
                              :               OPINION
FOULKE MANAGEMENT CORP. et al,:
                              :
               Defendants.    :
                              :



BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court on pro se Plaintiff

Hector Huertas’s (“Huertas” or “Plaintiff”) Petition to Vacate

an Arbitration Award. [Docket No. 1]. For the reasons described

herein, the Court will deny that petition and dismiss this case.

I.   BACKGROUND

     This dispute concerns Plaintiff’s purchase of a car and his

subsequent non-payment. The Court has previously detailed the

factual background of this dispute in full and will now only

address the most pertinent facts.

     In March 2017, Plaintiff filed a Truth in Lending Act case

against several Defendants, including the Defendants in this

action, Foulke Management Corp., Cherry Hill Mitsubishi, and

Cherry Hill Triplex (“Defendants”). See Huertas v. Foulke
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 2 of 7 PageID: 47



Management Corp. et al, Civ. No. 17-1891. In that case,

Plaintiff alleged that he was the victim of deceptive sales

tactics, which included his being pressured into signing a sales

contract, purchasing a vehicle with multiple hidden defects, and

receiving a fraudulent title to that vehicle. [Civ. No. 17-1891,

Docket Nos. 1 and 54]. Thereafter, these Defendants filed a

Motion to Compel Arbitration, pursuant to the vehicle purchase

agreement, which the Court granted. [See Civ. No. 17-1891,

Docket No. 36]. The Court also stayed all claims against these

Defendants pending the Arbitration, and permitted the claims

against the remaining defendants to move forward1. [Id.].

     As relevant here, Plaintiff argued in arbitration that (1)

the title issued to him by the New Jersey Motor Vehicle

Commission was not genuine, (2) the Foulke Dealership had not

taken proper title to the vehicle before selling it to him, and

(3) the Foulke Dealership had failed to pay off a lien before

selling the vehicle to him. [See Civ. No. 17-1891, Docket No.

130]. The arbitrator rejected each of these claims in their

entirety. [Id.]. Plaintiff now challenges that arbitration’s

outcome and seeks to vacate the arbitrator’s award.




1    In the 17-1891 action, the Court later granted the
remaining Defendants’ Motion for Summary Judgment [Civ. No. 17-
1891, Docket No. 130] and denied Plaintiff’s Motion for
Reconsideration [Civ. No. 17-1891, Docket No. 137].
                                    2
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 3 of 7 PageID: 48



II.   LEGAL STANDARD

      The Federal Arbitration Act (“FAA”) “explicitly permits the

use of arbitration and specifically authorizes individuals in

commercial transactions to contract for arbitration.” Dluhos v.

Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). The FAA “compels

judicial enforcement of arbitration agreements in any contract

evidencing a transaction involving commerce.” Cir. City Stores,

Inc. v. Adams, 532 U.S. 105, 105 (2001) (internal quotation

marks omitted). Indeed, the FAA reflects the “liberal federal

policy favoring arbitration agreements,” and “as a matter of

federal law, any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration.” Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25,

(1983).

      A court’s review of an arbitration award is “extremely

deferential,” and it will vacate an award only in “exceedingly

narrow circumstances.” Sherrock Bros. v. DaimlerChrysler Motors

Co., LLC, 260 F. App’x 497, 499 (3d Cir. 2008) (citing Dluhos,

321 F. 3d at 370). The FAA limits vacatur to four circumstances:

(1) where the award was procured by corruption, fraud, or undue

means; (2) where there is evident partiality or corruption in

the arbitrators, or either of them; (3) where the arbitrators

were guilty of misconduct in refusing to postpone the hearing,

upon sufficient cause shown, or in refusing to hear evidence

                                    3
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 4 of 7 PageID: 49



pertinent and material to the controversy; or of any other

misbehavior by which the rights of any party have been

prejudiced; or (4) where the arbitrators exceeded their powers,

or so imperfectly executed them that a mutual, final, and

definite award upon the subject matter submitted was not made. 9

U.S.C. § 10(a)(1-4). In general, “[a] court’s ability to vacate

an arbitration award is almost exclusively limited to these

grounds.” Sherrock Bros., 260 F. App'x at 499. In some

circumstances, however, courts may also vacate an award “found

to be in manifest disregard of the law.” Id.

III. ANALYSIS

     Plaintiff’s argument largely relies on an unauthorized,

undisclosed, and unverified audio recording that he made of the

arbitration. [See Docket No. 1]. This recording, Plaintiff

argues, reveals that the arbitrator refused to consider

Plaintiff’s positions, ignored relevant law, and exceeded his

authority. In response, Defendants contend that Plaintiff’s

petition to vacate was not timely filed and that Plaintiff has

failed to establish corruption or fraud. Instead, Defendants

argue that Plaintiff’s only position is that the arbitrator was

wrong, and not that the arbitrator committed reversible error.

Moreover, Defendants further argue that Plaintiff is incorrect

that the arbitrator exceed his authority. Specifically,

Defendants contend that Plaintiff has failed to substantiate his

                                    4
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 5 of 7 PageID: 50



claims that the arbitrator “disregarded the law in favor or the

dealer,” and has similarly failed to identify either actual

error or error that manifestly disregards the law such as to

warrant vacatur. Finally, Defendants request that the Court

disregard Plaintiff’s recording of the arbitration, as it does

not constitute the arbitration record.

     Having reviewed the parties’ arguments, the Court finds

Defendants’ arguments persuasive. As an initial matter, however,

the Court must first address the issue of Plaintiff’s

unauthorized recording of the arbitration. Plaintiff has not

persuaded the Court that his recording of those proceedings was

lawful, much less that the Court can properly consider that

evidence2. But the Court need not resolve that issue because,

even if the Plaintiff’s recording is accurate, it does not

establish that the arbitrator committed any fraud or other

malfeasance.




2    Plaintiff’s recording is not an actual record of the
proceedings, and the Court cannot be certain that his recording
reflects an accurate, unaltered transcript of the Arbitration.
Furthermore, Plaintiff’s caselaw citation is unpersuasive.
Plaintiff relies on an Opinion in J.M. et al, v. Summit City
Board of Education, U.S. District Court for the District of New
Jersey, Civ. No 19-159, Docket No. 52, in which the Court
considered a voicemail recording in reviewing a Motion to
Supplement the Record. That situation is fundamentally different
than a party secretly recording an arbitration and attempting to
present that recording as a counterstatement to the record.
                                    5
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 6 of 7 PageID: 51



     In addition, even in holding Plaintiff’s petition to the

less stringent standard applied to pro se filings, the Court is

unable to identify any grounds in Plaintiff’s petition for

vacating the arbitration award. The petition clearly establishes

that Plaintiff disagrees with the arbitrator’s decisions and

reasoning. But this disagreement is not grounds to vacate the

arbitration. Furthermore, if Plaintiff has identified error, his

Petition fails to explain how that error is a “manifest

disregard of the law.” As other courts have recognized, a

manifest disregard of the law “means more than error or

misunderstanding with respect to the law. Rather, ‘Manifest

disregard of the law’ encompasses situations in which it is

evident from the record that the arbitrator recognized the

applicable law, yet chose to ignore it.” Jeffrey M. Brown

Assocs., Inc. v. Allstar Drywall & Acoustics, Inc., 195 F. Supp.

2d 681, 684 (E.D. Pa. 2002). Plaintiff did not identify a legal

error committed by the arbitrator, nor has he established that

the arbitrator recognized the applicable law and chose to ignore

it. Thus, the Petition does not establish a manifest disregard

of the law, and the Court will not vacate the arbitration on

these grounds.

     Finally, the Court is similarly unable to find any evidence

of bias, fraud, an abuse of power, or any other factors that

warrant reversal. Plaintiff’s argument again is simply that the

                                    6
Case 1:20-cv-05494-RMB-AMD Document 8 Filed 03/25/21 Page 7 of 7 PageID: 52



arbitrator is wrong. But this is insufficient. As noted above,

federal policy favors arbitration and there are “exceedingly

narrow circumstances” in which a court will vacate arbitration.

See Dluhos, 321 F.3d at 370. Those circumstances are not present

here. Accordingly, the Court will not vacate the arbitration

award.

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s Petition to Vacate

the Arbitration Award will be denied, and this matter will be

dismissed with prejudice. An appropriate Order shall issue on

this date.


Dated: March 24, 2021                   s/Renée Marie Bumb_________
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    7
